—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from so much of two orders of disposition of the Family Court, Queens County (DePhillips, J.), (one as to each child) both dated September 3, 1998, as, after a fact-finding hearing, terminated his parental rights with respect to the children and transferred custody and guardianship of the children to the petitioner St. Christopher-Ottilie for purposes of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which *546could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Kamate v Kamate, 260 AD2d 637; People v Paige, 54 AD2d 631). O’Brien, J. P., Santucci, S. Miller and Smith, JJ., concur.